internal_revenue_service number info release date index number oct dear i am responding to your letter of date to the commissioner of internal revenue you ask the irs to consider abate its outstanding tax_liability in return for the destruction of big_number pounds of is the subject of an examination and ozone-depleting chemicals you said discussions with the irs on case- specific issues need to be resolved in the context of the examination at the irs office liabilities are ongoing as such request to in the court determined sale of halon-1211 in was taxable the court held the exception to tax under sec_4682 of the internal_revenue_code the code for ozone-depleting chemicals diverted or recovered in the united_states as part of a recycling_process did not apply to recover halon-1211 in this country because they did not the irs does not have authority to abate a taxable ozone-depleting_chemical the code authorizes the secretary_of_the_treasury to abate the unpaid portion of any assessed liability that is liability in return for the destruction of an excessive_amount assessed after the expiration of the applicable_period of limitations or assessed erroneously or illegally sec_6404 the assessment against agrees with the court decision referenced above you previously contacted us on the same issue on date and we responded on date i hope this additional information is helpful to you in responding to i am sending a similar letter to senator dewine and congressman gillmor if you need any additional information please contact me at or sincerely paul f kugler associate chief_counsel passthroughs and special industries
